Judgment and order affirmed as to the defendant Hendricks, *890without costs, upon the ground that no conversion by her was proven. As to the defendant Mitchell, judgment and order reversed and new trial granted, costs to abide the event, upon the ground that the evidence does not clearly or convincingly establish that the alleged gift by the decedent to said defendant of the stock certificate, on July 9, 1913, was absolute and not merely to take effect at the death of the donor, and that the weight of thé evidence indicates that it was of the latter character. Stapleton, Mills, Rich, Putnam and Blackmar, JJ., concurred.